Order filed, December 5, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00388-CR
                                 ____________

                DEMEKAYLA DAQUIS DURDEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1491520


                                     ORDER

      The reporter’s record in this case was due August 16, 2019. See Tex. R.
App. P. 35.1. On October 2, 2019, this court ordered the court reporter to file the
record within 15 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Pamela Knobloch, the substitute court reporter, to file the record
in this appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Pamela Knobloch does not timely file the record as
ordered, we may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.